Jordan, Judge.
We need not consider whether or not the trial court abused its discretion in holding the defendant in contempt of court based on the facts adduced at the hearing held thereon since we think this case is controlled by the decision of this court in Collins v. State of Ga., 32 Ga. App. 450 (123 SE 723), in which Judge Broyles said: “Where one indicted for a bailable *732offense has been arrested and has given bond for his appearance at the next term of the court, and fails to appear at that term, his bond can be forfeited, and he can be re-arrested on a new warrant; . . . but there is no law in this State authorizing his punishment for contempt of court for failing and refusing to appear in accordance with the terms of the bond.”
It is assumed that the defendant was under bond, this being a bailable offense, and that his appearance in court on June 25, 1962, did not of itself discharge his surety. See Alexander v. Slear, 177 Ga. 101 (169 SE 304). Therefore, when he failed to appear upon the call of his case at the postponed time, the same remedies were available to the court as would have been upon his failure to appear in the first instance.
Under such conditions, the principles set forth in the above-quoted decision would govern, making it error for the court to hold the defendant in contempt of court for his failure to appear at the time set for trial.

Judgment reversed.


Nichols, P. J., and Frankum, J., concur.